      Case 1:20-cv-04401-DLC Document 19 Filed 08/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 TESSA KNOX and PAMELA KASSEN,           :
                                         :
                           Plaintiffs,   :            20cv4401 (DLC)
                -v-                      :
                                         :                 ORDER
 IRONSHORE INDEMNITY, INC.               :
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On July 24, 2020, the defendant filed a motion to dismiss

the complaint in this action pursuant to Rule 12(b)(6), Fed. R.

Civ. P.   An Order of July 28 directed the plaintiffs to file any

amended complaint by August 14 and alerted the plaintiffs that

they would likely not have another opportunity to amend.           The

plaintiffs filed an amended complaint on August 14.

Accordingly, it is hereby

     ORDERED that the defendant’s July 24 motion shall be

terminated as moot.

     IT IS FURTHER ORDERED that the defendant shall respond to

the amended complaint by September 11.       If the defendant renews

its motion to dismiss, the plaintiffs shall file any opposition
         Case 1:20-cv-04401-DLC Document 19 Filed 08/18/20 Page 2 of 2



to the renewed motion by October 2.         Defendant shall file any

reply by October 16.

     SO ORDERED:

Dated:       New York, New York
             August 18, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
